Citation Nr: 1442788	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and diabetes mellitus type II.

3.  Entitlement to service connection for high cholesterol, to include as secondary to herbicide exposure.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying service connection for diabetes mellitus type II, hypertension, and high cholesterol.  The Veteran perfected an appeal of the denial of these three service connection claims.

The Veteran originally requested a Travel Board hearing.  She later, however, cancelled this request.  As such, there is no pending request for a hearing.

The Veteran's claims file is electronic and contained in the Veterans Benefits Management System (VBMS) and Virtual VA filing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  Based on the Veteran's service, there is no presumption of exposure to herbicides and there is not otherwise competent evidence of exposure to herbicides during her service.

3.  The Veteran developed diabetes mellitus many years after service; the disability did not developed in service nor is it otherwise attributable to service.

4.  The Veteran developed hypertension many years after service; the disability did not developed in service nor is it otherwise attributable to service; as service connection for diabetes mellitus type II is denied, secondary service connection is not for application.

5.  Elevated cholesterol is a laboratory finding and is not considered a disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

3.  Service connection is not warranted for elevated cholesterol.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); 61 Fed. Reg. 20,440-01 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Prior to considering the merits of the claims in appellate status, the Board will first determine whether VA has met the applicable duties to notify and assist in these appeals.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board observes that the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The three claims before the Board all involve claims for service connection.  After review, the Board finds that VA has provided adequate notice.

In a February 2010 letter, the RO notified the Veteran of the evidence and information needed to substantiate these claims on a direct basis and provided specific notice regarding herbicide exposure.  This letter also provided notice regarding establishing disability ratings and effective dates.  The RO issued this letter prior to the initial adjudication of these three claims in the June 2011 rating decision.  As the RO provide an adequate, pre-decisional notification letter, the Board finds that the RO met the duty to notify regarding these claims on a direct basis.  As to secondary service connection, as discussed in greater detail below, this aspect of the claim is denied as a matter of law, and as such, there is no prejudice in any error regarding the providing of notice as to secondary service connection.

Regarding VA's duty to assist, the Board finds that VA has also satisfied this duty.  The claims file contains the Veteran's service treatment records and personnel records, VA treatment records, and private treatment records.  Further, as discussed further below, the Veteran contends that these disabilities are due to herbicide exposure or secondary to such a disability.  Here, the RO followed proper procedure and complied with the duty to assist in seeking out relevant information regarding this contention.  In this regard, the RO made a formal finding regarding the lack of information to corroborate herbicide exposure.  The Board finds that there is no additional duty to assist regarding this contention.  

Further, the Veteran has not asserted that any of the disabilities in appellate began in service or are otherwise attributable to service on a basis other than herbicide exposure.  Thus, while cognizant that the Veteran has not been provided VA examinations regarding these three disabilities, the Board finds there is no duty to provide such examinations.  A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here, the evidence of record does not indicate that the claimed disability may be associated with an established event, and as such, the low threshold outlined in McLendon is not met. 

After this review of VA's duties under the VCAA, the Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.


II.  Analysis:  Service Connection

The Veteran contends that she has diabetes mellitus, hypertension, and high cholesterol attributable to exposure to herbicides in service.  She does not contend that these disabilities began in service, nor has she asserted that they developed within a year of separation from service.  Rather, her sole contention is that she was exposed to herbicides while serving in the Air Force as she washed the interior and exteriors of airplanes that had been flown and used in the Republic of Vietnam.

Regarding the law and regulations relevant to this appeal, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a).  Relevant to this appeal, both diabetes mellitus and hypertension are among these disabilities.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection may be established by continuity of symptomatology for the diabetes and hypertension disabilities.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e) include diabetes mellitus.  While ischemic heart disease is among the diseases listed, the regulation specifically excludes hypertension.  See 38 C.F.R. § 3.309(e)(Note 3).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Regarding the standard of proof applicable to this appeal, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran contends that her disabilities are attributable to exposure to herbicides when washing airplanes returning from service in the Republic of Vietnam.  She has not asserted that the disabilities began in service or for many years thereafter, and a careful review of the service treatment records does not provide evidence of any relevant disability, with her May 1973 separation Report of Examination showing a sitting blood pressure of 110/60 and her urinalysis being negative.  Further, the clinician adding notes to this examination documented that the Veteran denied a family history of diabetes.

Specifically, regarding the contended the herbicide exposure, she indicated that she washed many types of planes, to include C-131s, C-141s, and C-5s, and that cleaning these airplanes was "as messy as cleaning a car," with her getting covered with the spray and breathing in the material.  Previously, in a March 2011 decision regarding a different appeal, the Board denied the Veteran's claim for service connection for breast cancer, which was also contended upon the assertion that the disability was due to this contended exposure while cleaning airplanes.  In part, the Board found that the Veteran did not qualify for the presumption of exposure to herbicides.

The Veteran has detailed that she washed these airplanes during part time duties working at the "Wash Rack" at the Travis Air Force Base in California.  She has not contended that she served in the Republic of Vietnam nor indicated that she was told that she had contact with herbicides, to include Agent Orange.  Rather, she has asserted that her exposure is due to her contact with airplanes that had been in Vietnam where the herbicides were used.  She had not indicated that the airplanes went directly from the Republic of Vietnam to California.  In a November 2011 letter, she noted that she saw barrels with an orange strip, which she indicated identified the barrel as carrying Agent Orange.  In an April 2009 hearing before a Decision Review Officer (DRO) in relation to the claim for service connection for breast cancer, she stated that it would not be uncommon that "this stuff could have spilled on the floor or some residue but also from spraying."  See DRO Hearing Transcript, at 16.

The Veteran and her representative have referenced a VA Public Health Memorandum and an Air Force Memorandum evaluating the health effects for service personnel who were crew members of or otherwise worked with airplanes used in the Republic of Vietnam.  These documents are of file and discuss possible health risks, but do not provide for or argue for a presumption based on contact with airplanes that had served in Vietnam.  Instead, notably, VA's adjudication manual, M21-1MR, contains a Memorandum for Record for use in cases in which herbicide exposure is asserted based on service in Thailand with the following language relevant to this appeal (even though the Veteran did not have service in Thailand):  "If the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  See M21-1MR IV.ii.2.C.10.r.  In addition, the RO sought evidence that the herbicides were used at Travis Air Force base but the evidence obtained by the RO indicates no such use.  

After this review of the evidence, the Board finds that these three claims for service connection must be denied.  The medical evidence of record clearly shows that the Veteran has diabetes mellitus, hypertension, and has been found to have high cholesterol levels.  As to diabetes mellitus type II and hypertension, as noted above, the Veteran has not asserted and there is no other evidence that these disabilities began in service or within a year of separation from service.  Further, there is no competent evidence that indicates that these currently diagnosed disabilities are attributable to service.  Instead, the Veteran's contention is that these two disabilities are due to herbicide exposure.  Diabetes mellitus is among the disabilities provided presumptive service connection based on exposure to herbicides, but hypertension is not.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service, however, does not qualify for the presumption and the evidence does not otherwise indicate that she had contact with herbicides.

Although the Board has carefully considered the Veteran's lay statements, in the Board's judgment, she is not competent to provide that the substances that she had contact with when washing the airplanes were herbicides, to include Agent Orange.  That is, there is no evidence of record that she has the expertise or knowledge to identify specific types of residue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, although cognizant that the Veteran has asserted that she saw barrels with orange stripes, she had not indicated that anyone informed her that these barrels indeed had Agent Orange inside and she has not indicated direct contact with these barrels.  Further, her contentions counter the evidence obtained by the RO when it completed its development in line with the procedures outlined in the M21-1MR which provided that there was no storage of Agent Orange at Travis Air Force base.  In this regard, the claims file contains clear documentation that available sources, to include the Joint Services Records Research Center (JSRRC), indicated that herbicide exposure could not be verified based upon contact with aircraft that had flown over Vietnam or equipment that was used in Vietnam.

The Veteran's statement is only based on a recollection of seeing a certain type of barrel and, thus, the Board finds that the evidence obtained by the RO based on a more thorough review of available evidence regarding herbicide use at Air Force bases is of more probative value and, as such, the preponderance of the evidence weighs in favor of finding that there was no such storage at this Air Force base.  In addition, again there is no medical evidence that links these current disabilities to service, to include any medical evidence that indicates that such was due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Therefore, after consideration of all the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran developed diabetes mellitus type II or hypertension in service, or within a year of service, or that these disabilities are due to contended exposure to herbicides.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As to the contention that hypertension is secondary to diabetes mellitus, as the Board denies service connection for diabetes mellitus type II, secondary service connection is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to service connection for high cholesterol, the Veteran seeks service connection on the same basis as the claims for service connection for diabetes mellitus type II and hypertension.  The basis for denial for this claim, however, is independent of the reasons for denial for these other two claims.  Elevated cholesterol level represents a laboratory finding and is not considered a disability for VA purposes. In language provided in the Federal Register, VA noted that while Veterans were "receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol . . . [t]he diagnoses listed are actually laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address."  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440-01 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995)  In this case, there is no indication that the Veteran's elevated cholesterol is manifested by any such impairment; the record does not reflect that a disability manifested by elevated cholesterol is causally or etiologically related to any disease, injury, or incident in service.  Consequently, the Board concludes the Veteran's claim of service connection for elevated cholesterol is denied as a matter of law. 



ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


